Title: To John Adams from Henry Guest, 2 February 1799
From: Guest, Henry
To: Adams, John



Honorable Sir
Brunswick, 2 Febuary 1799

About three years Back, The Philosophic Society in Philadelphia, offre’d a premiom for the Best method of preserving peach trees from Decay—As this notice Gave me to understand that the Decay of them was Very General in our Country, mine Were, at that time in a Very sickly state, In Examining the roots just below the surface of the Ground found worms about an inch long and by putting one Drop of Oil, Whale Oil, on them. they were instantly struck Dead and by a process of Oil, have revived the whole of them, so that since they have been Overstocked with fruit of which have acquaind that society not wishing to take thier Premiom.
This Sir you will be pleased to take as an introduction to what I am going to say before you, as I take it for a public advantage for our rising Navy—and as your present time is Valuable to the public shall be as consize as possible—In Maken Experiments as above, a thought struck me,—That well tanned Leather would imbibe so much Oil as to prevent the Distruction of worms and would be an Excelent substitute for Copper on the Bottoms of Vessels—So I wrote the society and pointed out  as method for it to be Effectually assertained—But have not heard from them on this subject—Though I think it would not have been below thier wise heads in point of Utillity to thier Country nor true Philosophy to have made the Cheep tryal pointed out.
I have lately by a process made sole leather imbibe so much Oil That I Will Venture to insure it Against the Depredations of all the Worms in Neptunes power—Having never seen shething Copper nor Do I know what it costs pr foot, so that I Cannot make a Calculation in the Diffrence of the price—The piece of Leather prepared is 18 inches Long and 36 wide and 36 Long weighs 5 1/2 lb and think it may be affoarded 19 d. pr lb Dollars at 7/6 but have not made any nice Calculation—it may be put on with Iron nails insteed of Copper as the Oil in the leather will keep them from being Effected with rust by salt water—it can be Laid on Very smooth and so tite as to prevent much leekage, Even when the corking is not done in the Usual perfection—and Certainly such a Bottom Will Glide, Like Oil over the surface of the Deep—it will save a Great sum in our Country.
But perhaps I may be too sanguine in this Mattr. Shall be Obliged if your time Will not Admit to think of it—to have the Thoughts and Objections of Any sensible Gentelmen on it, Preserving to Answer my self the Liberty to Answer—The reason whey I take the Liberty to Address this to you, stay rather then to Any of the Departments I think you Will be ready to forgive if there should be Occation to unfold them.

SirYour Lett. of the third day of Laste Month Came Duly to hand I have laid it in a safte place it Cheered my sperits when I read it—But I have a stone in my sleve for the Very satiracal turn You Gave my request Desiring you not to frank Lettrs. to me—The Change in the Epithat is just may God Long Keep you in health before Engraving is Necessary. The Coat of Male Has been sufficiently tryed, With All my strength and it will answer a farther tryal in point of security—from Gunpouder—I have now Sir to Ask your pardon for the free manner I have troubeled you. With My Addresses when the heart Loves an Object The pen some how Cannot Give the ink Down in Distant Language—may Heaven Keep your Mind firm through all the Vissituds of this Life for the Happyness of our Country—is the reail and moste sincear Dictates of the Heart of / Sir your / Moste Humble / Servent

Henry GuestPS A Mr. Cobert is printing all the Addresses with thier Answers up to the Laste Day of 98—Would it be any Disadvantage to take in Clitus though his Was Dated the first of 99 as it was realy Wrote a few Days before and Let the Old Cogger Bring up the rear.
